This was an action of assumpsit. The writ contained only an account in quantum meruit for labor and services. The case comes up on general motion after verdict for the plaintiff in the sum of four hundred and seventy dollars ($470.00).
The questions involved were entirely those of fact, the determination of which was, under the usual rule, peculiarly within the province of the jury, and we can see no reason for disturbing its findings. Motion overruled. James G. O’Connor, for plaintiff. Albert G. Averill, for defendant.